

116 HR 8697 IH: Election Security Assessments Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8697IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Miss Rice of New York introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to submit to State election officials and Congress annual reports on pre-election threats for general elections for Federal office.1.Short titleThis Act may be cited as the Election Security Assessments Act. 2.Annual reports on pre-election threatsNot later than January 30, 2020, and annually thereafter, the Director of National Intelligence shall submit an assessment of the full scope of threats to election infrastructure, including cybersecurity threats posed by State actors and terrorist groups, and recommendations to address or mitigate the threats, as developed by the Secretary and Chairman, to—(1)the chief State election official of each State;(2)the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate; and(3)any other appropriate congressional committees.